PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,140,362
Issue Date: 2021 Oct 5
Application No. 12/971,812
Filing or 371(c) Date: 17 Dec 2010
Attorney Docket No. 007412.01442 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision in response to patentee’s REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT UNDER 37 CFR 1.705(b) and PETITION UNDER 37 CFR 1.183, filed December 2, 2021, and supplemented April 19, 2022, requesting that the Office adjusted the patent term adjustment from 0 days to 63 days. 

The petition under 37 CFR 1.183 is GRANTED.

This request for reconsideration of patent term adjustment is GRANTED.  

Relevant Procedural History
	
On October 5, 2021, this patent issued with a patent term adjustment determination of 0 days.  On December 2, 2021, patentee timely submitted the January 17, 2020, patentees timely submitted a REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT UNDER 37 CFR 1.705(b) and a PETITION UNDER 37 CFR 1.183. Patentee disagrees with the 85 day, 62 day, and 52 day periods of reduction for applicant delay for submission of a supplemental reply or other paper (i.e., an information disclosure statement (IDS)) submitted after a reply had been filed. On April 19, 2022, a supplement to the petitions was filed.


Decision

Patentees request reconsideration of the period of applicant delay of 85 days attributed to the Applicants as a result of the IDS submitted November 12, 2015, the 62 days attributed to Applicants as a result of the IDS submitted October 23, 2018, and the 52 days attributed to Applicants as a result of the IDS submitted November 6, 2020.  Patentee asserts that the IDSs submitted October 23, 2018 and November 6, 2020 were each accompanied by a statement under 37 CFR 1.704(d). Patentee further requests waiver, under 37 CFR 1.183, of the requirement that the statement pursuant to 37 CFR 1.704(d) be made contemporaneously with the filing of the IDS with regard to the IDS filed November 12, 2015, and acceptance of a statement under 37 CFR 1.704(d) in regard to the IDS filed November 12, 2015, and, therefore the removal of the 85, 62, and 52 day periods of reduction for applicant delay.


37 CFR 1.704(d) provides that: 
  
(1) A paper containing only an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination) of the application under paragraphs (c)(6), (c)(8), (c)(9), or (c)(10) of this section if it is accompanied by a statement that each item of information contained in the information disclosure statement: 

(i) Was first cited in any communication from a patent office in a counterpart foreign or international application or from the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement; or 

(ii) Is a communication that was issued by a patent office in a counterpart foreign or international application or by the Office, and this communication was not received by any individual designated in §1.56(c) more than thirty days prior to the filing of the information disclosure statement. 
37 CFR 1.183 provides that:
In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f). 
The rules of practice state that the 1.704(d) statement(s) should accompany the submission of the information disclosure statement.  See MPEP 2732.  The timing of the making of the statement is not a requirement of any statute.  As such, the timing of the making of the statement may be waived.
With regard to the IDSs filed October 23, 2018 and November 6, 2020, a review of the record reveals that these IDSs were each accompanied by a statement in accordance with 37 CFR 1.704(d). As such, no applicant delay is warranted in connection with the filing of these IDSs. It is further noted that an IDS was also filed October 3, 2018, 42 days after day after the filing date of the reply filed August 22, 2018 but prior to the filing of the IDS filed October 23, 2018, 62 days after the day after the date the reply of August 22, 2018 was filed. The IDS filed October 3, 2018 was also filed with a statement under 37 CFR 1.704(d), and therefore no applicant delay is due in connection with the IDS filed October 3, 2018. The 62 day and 52 day periods of reduction for applicant delay, respectively, are removed and replaced with periods of reduction of 0 days. 
Patentee further argues persuasively that the IDS filed November 12, 2015 was filed within the circumstances that permit for an applicant to avoid entry of a period of applicant delay by providing the §1.704(d) statement.  It is noted that the IDS filed November 12, 2015 was accompanied by a statement styled as a statement under 37 CFR 1.704(d), but the statement submitted November 12, 2015 varied from the language required by 37 CFR 1.704(d). Patentees have not requested and the Office will not waive the requirement to make the statement.  Patentees have now made the 1.704(d) statement. At present, the Office will waive, under 37 C.F.R. 1.183, the requirement that the statement under 37 C.F.R. 1.704(d) accompany the IDS on filing.  
In view thereof, the 1.704(d) statement filed April 19, 20221 is effective as to the IDS filed November 12, 2015.  As such, no period of reduction for applicant delay is warranted for the filing of these IDSs.     
The period of reduction of 599 (60+63+85+62+33+28+61+62+29+64+52) days is corrected to  400 (60+63+0+62+33+28+61+0+29+64+0) days.

In view thereof, total applicant delay is 2 days.


Overall PTA Calculation
Formula:

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X


USPTO’s Calculation:				
	                         
257 + 206 + 0 - 0 – 400 = 63

Patentee’s Calculation

257 + 206 + 0 - 0 – 400 = 63

Conclusion

Patentee is entitled to PTA of sixty-three (63) days.  Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 257 + 206 + 0 - 0 – 400 = 63 days.

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating the term of the above-identified patent is extended or adjusted by sixty-three (63) days. 

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosures:  	Adjusted PTA calculation
		Certificate of Correction	




    
        
            
        
            
        
            
    

    
        1 A statement under 37 CFR 1.704(d) with regard to the IDS filed November 12, 2015 was submitted with the petition filed December 2, 2021, but contained a typographical error in the reference to the date of filing the IDS. A corrected statement under 37 CFR 1.704(d) correcting this error was submitted April 19, 2022.